Citation Nr: 0516558	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-36 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In May 2004, the veteran's accredited representative notified 
the RO that it had revoked its representation of the veteran.  
The veteran has proceeded to represent himself in his appeal.

In March 2005, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge, presiding at the RO. A 
transcript of this hearing is associated with the claims 
folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he has PTSD due to stressors 
encountered while he was serving in the Republic of Vietnam.  
His service personnel records show that he was stationed at 
"Chu-Lai area" while in the Republic of Vietnam, although, 
he acknowledges that he was not awarded any combat medals, 
including the Purple Heart.  The veteran's claimed stressors 
include being hit by grenade shrapnel, being fired on by 
enemy mortar attacks, and witnessing events that he felt 
threatened his life.

The evidence of record includes medical records documenting 
treatment of the veteran for PTSD in the mid to late 1980s, 
but the records do not identify the stressor(s) upon which 
the diagnosis is based.  To date, the veteran has not been 
afforded a VA examination to determine if he has PTSD and, if 
so, the stressors supporting the diagnosis.  In the Board's 
opinion, such an examination is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159(c)(4) (2004). 

The veteran testified that he received VA medical treatment 
immediately after service from 1969 to 1972.  He then 
received VA treatment when he lived in Kentucky from 1972 to 
1976.  After that, he received VA treatment when he lived in 
Oklahoma.  The RO has only requested medical records from VA 
facilities in Ohio, Kentucky, and Oklahoma since 1990 based 
upon the veteran's prior statements.  Records generated by VA 
are constructively included within the record.  If records of 
VA treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see also 38 C.F.R. § 3.159 (2004).  Therefore, an 
attempt should be made to contact the VA medical facilities 
in Ohio, Kentucky, and Oklahoma to determine whether any 
treatment records exist from 1969 to 1990.  Accordingly, this 
case is REMANDED to the RO via the AMC, in Washington, D.C., 
for the following actions:

1.  The RO or AMC should undertake appropriate 
development to obtain any pertinent evidence 
identified but not provided by the veteran.  The 
records obtained should include any pertinent VA 
outpatient records from the VA medical facility 
in Ohio from 1969 to 1972; in Kentucky from 1972 
to 1976, and in Oklahoma thereafter.  

2.  If the RO or AMC is unsuccessful in its 
efforts to obtain any pertinent evidence 
identified by the veteran, it should so inform 
the veteran and his representative, if any, and 
request them to submit the outstanding evidence.

3.  When all indicated record development has 
been completed, the veteran should be afforded a 
VA psychiatric examination to determine if he has 
PTSD due to service stressor(s).  The claims 
folder must be made available to and reviewed by 
the examiner, and any indicated studies should be 
performed.

?	A diagnosis of PTSD should be confirmed or 
ruled out.  If PTSD is not diagnosed, the 
examiner should explain why the veteran 
does not meet the criteria for this 
diagnosis.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to 
include the stressor(s), should be 
identified.

4.  The RO or AMC should also undertake any other 
development it determines to be warranted.

5.  Then, the RO or AMC should readjudicate the 
veteran's claim.  If the benefit sought on appeal 
is not granted to the veteran's satisfaction, a 
supplemental statement of the case should be 
issued to the veteran and his representative, and 
they should be afforded the requisite opportunity 
to respond before the case is returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


